



Exhibit 10.4B
CHS ANNUAL VARIABLE PAY PLAN
APPENDIX B, 2017 PLAN MODIFICATION        
    
CHS is implementing a plan modification to the CHS Annual Variable Pay Plan (the
Plan) for fiscal 2017 (“Modification”). This allows for an Award at the
threshold performance target to be earned if the Company’s fiscal 2017 ROAE is
less than the threshold performance target, provided the following enterprise
goals (“Modification Goals”) are both determined to have been achieved:


•
Total company selling, general and administrative (SG&A) expenses do not exceed
the amount of total Company SG&A budgeted in the fiscal 2017 budget approved by
the CHS Board of Directors; and

•
At least 95 percent of exempt-classified employees have completed fiscal 2016
performance reviews and fiscal 2017 performance goals as measured in the records
of the Company’s TalentManager system.



Under the Modification, if CHS does not achieve the threshold ROAE results, but
it is determined the Modification Goals have been met, Participants will earn an
award for all three components (ROAE, ROA, Individual) at the threshold award
level.
The examples below illustrate earned compensation under the Modification for
both a Corporate Contributor and a Business Unit Contributor who have the same
base pay and target award opportunity:


Corporate Contributor
Award Target
ROAE
60% Weight
ROA
10% Weight
Individual
30% Weight
100% Total
Maximum
$4,200
$700
$2,100
$7,000
Target
$2,100
$350
$1,050
$3,500
Threshold
$1,050
$175
   $525
$1,750



Business Unit Contributor
Award Target
ROAE
10% Weight
ROA
60% Weight
Individual
30% Weight
100% Total
Maximum
$700
$4,200
$2,100
$7,000
Target
$350
$2,100
$1,050
$3,500
Threshold
$175
$1,050
   $525
$1,750

Also, if the threshold ROAE results are not achieved and it is determined that
the Modification Goals have been met, a business unit that achieves ROA results
of target goal level or higher will receive the higher value of the following
awards:
•
Modification earned award at threshold award level, or

•
Earned award for the business unit component only (CHS ROAE and Individual
component earned award is zero under this scenario)

In the following example a business unit achieves 110% of its target ROA goal,
so even though the CHS threshold ROAE results have not been achieved, the
business unit component of the Plan provides an earned award. In this case the
business unit earned award is $2,310, which is higher than the Modification
earned award of $1,750. The Business Unit Contributor role would receive the
earned award of $2,310.


Business Unit Contributor
Performance Measures
Goal Weighting
Target Award
X
Performance to Target
=
Goal/ Award Result
CHS ROAE
10%
   $350
X
   0%
=
$0
Business Unit ROA
60%
$2,100
X
 110%
=
$2,310
Individual Performance
30%
$1,050
X
 0%
=
$0
Totals
100%
$3,500
 
 
 
$2,310




